Citation Nr: 1402446	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  05-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for the Veteran's death resulting from treatment at the VA Medical Center (VAMC) in Houston, Texas, between September 2004 and October 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Dale, Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to January 1948.  He died in April 2005, and the appellant is his surviving spouse.

The case is before the Board of Veterans Appeals (the Board) on appeal from actions taken by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified in August 2006 before a Veterans Law Judge (VLJ) who is no longer employed by the Board at a Travel Board hearing at the above RO.  A transcript is included in the claims file.  The Veteran did not respond to a September 2009 letter asking whether he wished to have a new hearing before another VLJ, and thus, the Board will proceed without an additional hearing.

This matter was before the Board in March 2007 and December 2009, at which time the Board remanded it for further development.  In February 2011, the Board issued a decision denying entitlement to DIC.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and in an April 2012 Order, the Court vacated the February 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The Board subsequently remanded the case for further development in September 2012.  That development was substantially completed, and the case was returned to the Board for appellate review.  In May 2013, the Board requested an independent medical opinion (IME) in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2013).  The requested opinion has been provided and associated with the record.  The IME opinion has been provided to the appellant and her representative.  The appellant was afforded 60 days to provide additional argument or evidence.  In November 2013, the appellant indicated that she had no further argument or evidence to submit.  The case has been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the medical evidence is against a finding that the proximate cause of the Veteran's death was VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part, or that the proximate cause of death was an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the award of DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2005 letter satisfied the duty to notify provisions with respect to the appellant's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An April 2007 letter notified the appellant of the laws regarding degrees of disability and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, the Court held that proper notice in a case for benefits related to a veteran's death must include 1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).  

In the May 2005 letter, the RO notified the appellant that she needed to submit evidence that shows that the VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death.  During the Veteran's lifetime, service connection was not established for any disability.  

The Board notes that the appellant was not notified of how VA determines disability ratings and effective dates as per the Court's holding in Dingess/Hartman at the time of the initial adjudication of her claim.  However, such was a practical and factual impossibility since the Court's decision in Dingess/Hartman was not promulgated until March 2006; nearly a year after the July 2005 rating decision.  However, the April 2007 letter provided her with complete notice of these elements, and she was subsequently readjudicated in several Supplemental Statements of the Case.  As such, there any timing error with respect to this notice has been cured.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The May 2005 and April 2007 letters requested that the appellant submit all relevant treatment records, specifically asking for the records of medical care immediately prior to the Veteran's death.  As a result of the March 2007 and December 2009 remands, all identified relevant evidence has been obtained by VA and associated with the claims file.  There is no indication that there is pertinent medical evidence that remains outstanding.  

The record does not contain evidence that the Veteran was in receipt of disability benefits from the Social Security Administration prior to his death.  38 C.F.R. § 3.159 (c) (2).  VA opinions were obtained in May 2010 and November 2012 with respect to whether the VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or whether the proximate cause of the death was an event that was not reasonably foreseeable.  When VA obtains an examination or opinion, there is a duty to ensure that it is adequate, and as will be discussed below, the May 2010 and November 2012 opinions, standing alone, were not considered to be adequate for adjudicating the appellant's claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, the Board requested an IME in May 2012.  Review of the May 2012 IME reflects that the VA-contracted clinician, a neurologist and professor of Neurology, reviewed the complete record and considered the Veteran's aggregate medical history in forming the stated opinions, which was accompanied by a complete rationale citing to claims file documents, and addressed the appellant's contentions in the context of the medical evidence.  The Board finds that the May 2012 IME opinion, when viewed with the May 2010 and November 2012 VA opinions, provides adequate evidence for the purpose of adjudicating the appellant's claim.  

In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful to substantiating the appellant's claim.  Specifically, this included medical evidence documenting the VA treatment alleged to have resulted in or precipitated the Veteran's death.  Accordingly, VA complied with 38 C.F.R. 3.103(c) (2) in this case to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issue before the Board is entitlement to DIC benefits under 38 U.S.C.A. § 1151.  The appellant, the Veteran's widow, contends that improper VA medical treatment, to include the administration of Dilantin at toxic levels, was the principle cause or a contributory cause of the Veteran's death.

Title 38, United States Code, Section 1151 provides that compensation shall be awarded for a qualifying death of a veteran in the same manner as if such death were service connected.  The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in death but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The Appellant filed her claim under 38 U.S.C.A. § 1151 in 2006, and so the amendments to 38 U.S.C.A. § 1151 apply in her case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(2).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).  Recently, in Schertz v. Shinseki, No. 11-2694, (September 26, 2013), the Court emphasized that the standard codified in 38 C.F.R. § 3.361(d) is not actual forseeability or possible forseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case. 

In March 2004, the Veteran experienced an "episode" when he fell while getting up from his chair, turned his head to the right and began grunting and shaking his extremities.  He could not talk during this episode which lasted 3-4 minutes.  After this episode, he was confused "for some time."  An electroencephalography (EEG) did not show epileptiform activity at that time.

On September 30, 2004, the Veteran was admitted to the VA ER in Houston, Texas, after his wife indicated she witnessed "seizure-like" activity that morning which lasted approximately 45 minutes.  A computed tomography (CT) scan of the head was unremarkable and an EEG did not show epileptiform activity at that time.  The Veteran was administered Dilantin prior to discharge and prescribed additional Dilantin for maintenance after his discharge.  He was discharged later that same day.  

Although a specific seizure disorder was not diagnosed in March 2004 or September 2004, at all times after his September 2004 treatment in the VA ER, his treatment records included a notation indicating a history of a seizure disorder as well as diabetes mellitus, hypertension, vascular dementia, Alzheimer's disease, coronary artery disease, status post myocardial infarction and signet ring gastric cancer, status post partial gastrectomy and chemotherapy.   

In an October 2004 VA hospital entry, it was noted that the Veteran had been admitted for treatment of Dilantin toxicity.  He was taken off Dilantin and prescribed Keppra during this hospitalization.  After his baselines had stabilized, he was discharged to a private care facility.  

On April 4, 2005, the Veteran was transferred from a rehabilitation facility to VA with an admitting diagnosis of Klebsiella pneumonia causing hypoxic respiratory failure.  After the Veteran became progressively hypotensive, he was intubated.  An arterial blood test subsequently showed acidosis and follow-up testing indicated a massive myocardial infarction.  After conferring with the family, the Veteran was extubated and died on April 
[redacted], 2005.  

The Veteran's death certificate lists the immediate cause of death as gram negative sepsis and pneumonia and acute myocardial infarction as underlying causes of death.  

In December 2009, the Board remanded the appellant's claim to obtain a medical opinion addressing whether VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or whether the proximate cause of the death was an event that was not reasonably foreseeable.  In the May 2010 opinion, the clinician noted that, in 2003, there were only seven deaths resulting from phenytoin (Dilantin) exposure, and six of those deaths involved exposure to additional medications.  Similarly, from 1997 to 2002, the Food and Drug Administration showed only ten deaths from cardiac events due to infusion of phosphenytoin.  The clinician opined that there was no probably medical basis for attributing the Veteran's death to VA treatment, to include Dilantin prescription and administration, in light of the evidence that the Dilantin toxicity had resolved more than six months prior to the Veteran's death.  

Although the May 2010 opinion is undoubtedly unfavorable to the appellant's claim, it does not address the medical questions posed by 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 in a way that allows the Board to adjudicate the claim.  Specifically, the clinician did not address the matter of forseeability of the Veteran's death due to Dilantin toxicity.  

In September 2012, the Board remanded the appellant's claim to obtain a medical opinion with adequate rationale addressing the appellant's contentions under the laws and regulations pertaining to claims for DIC benefits under 38 U.S.C.A. § 1151.  In a November 2012 opinion, the clinician stated that he could not render the requested opinions without resort to mere speculation.  In providing this statement, the clinician noted that the Veteran did not likely have elevated Dilantin levels during his hospitalization, and thus, he could not provide an opinion concerning whether Dilantin toxicity was a cause of the Veteran's death or the cause of an additional disability which contributed to the Veteran's death.  

The Board concludes that this opinion is also inadequate because it does not address the crux of the appellant's claim, which is whether the Houston VAMC's Dilantin treatment between September 2004 and October 2004 caused or contributed to the Veteran's death or caused an additional disability which caused or contributed to the Veteran's death and was either (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) the result of an event not reasonably foreseeable.  

In light of the inadequate VA opinions, in May 2012, the Board solicited a contract-based IME to address the appellant's claim.  After a review of the complete record, the clinician noted that the Veteran incurred Dilantin toxicity due to VA treatment between September 2004 and October 2004, and that this additional disability may have transiently exacerbated his underlying dementia.  However, it was further opined that this exacerbation did not represent a permanent disability leading to the Veteran's demise.  More specifically, the clinician opined that the Veteran's Dilantin toxicity had "absolutely no role" in his subsequent death due to pneumonia, sepsis, and acute myocardial infarction, noting that the drug would have been "totally out of his system" within a few days of his October 2004 discharge from the Houston VAMC, and thus, could not have been a contributory cause of the fatal conditions listed on the death certificate.  

Based on the evidence, the appellant's claim must be denied, as the evidence does not show that that the Veteran's fatal pneumonia, sepsis, and acute myocardial infarction proximately resulted from VA hospitalization or treatment due to carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  
While there is strong medical evidence against the appellant's claim, there is no medical evidence of record that supports it.  To support the claim, there must be at least some medical evidence showing that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment during VA hospital care, or evidence showing that there was some similar instance of fault on the VA's part in furnishing treatment, or evidence showing that the proximate cause of the Veteran's death was an event that was not reasonably foreseeable.  The claims file contains no such evidence.  38 C.F.R. § 3.361(d).  

The only evidence supporting the appellant's claim is found in her own statements.  While the Board sympathizes with the appellant, she is competent to testify only as to matters which are capable of lay observation.  She is not qualified to render opinions which require medical expertise such as questions of medical diagnosis and medical causation.  Therefore, her opinion on the medical issue in this case lacks probative value.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

While sympathetic to the appellant, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the appellant's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).
ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for the Veteran's death is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


